 

Exhibit 10.2
 
COMPENSATORY ARRANGEMENTS OF DIRECTORS
 
The compensation committee of the board of directors of RadiSys Corporation
approved non-employee director compensation, effective as of April 1, 2011, as
follows:
 
Director annual retainer
$
35,000
 
Chairman of the Board annual retainer
$
75,000
 
Audit Committee Chairman
$
17,000
 
Compensation and Technology and Marketing Development Committee Chairman
$
11,000
 
Nominating and Governance Committee Chairman
$
8,000
 
Compensation and Technology and Marketing Development Committee membership
$
5,000
 
Nominating and Governance Committee membership
$
4,000
 
Audit Committee membership
$
7,500
 

 

 